Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments
Applicant's amendments filed 10/26/2022 have been fully considered and are considered sufficient to overcome the previous issues.  However, in light of the amendments, a new objection is applied for a minor typographical error.


Response to Arguments
Applicant’s arguments with respect to claims 1-20 (particularly the independent claims) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Arguments regarding the disruption of the online navigation and the nature of the partial navigation have been addressed with Adam et al (US Pub 2007/0106465 A1).  Please refer to rejection below.
The argument that Maurer fails to teach a user device that is configured to display offline and online maps under the claimed circumstances because Maurer has to compare data quality between offline and online results is found unpersuasive.  [0006] cites “the application may attempt to obtain an online suggestion, arm a timer, and display offline suggestions only when the timer expires.”  The may suggests this in optional step.  Additionally, while [0006] is cited because of decisions regarding withholding offline data until a timer expires or showing it immediately, it should be noted that [0006] refers to POI suggestions and not routing.  As such, [0006]’s step would not change the routing step of Maurer, or require that the routing have the offline map compared for accuracy.  Even if the POI finding step was necessary for the routing step, and the method had to compare the offline POI to an online suggestion, that would not necessarily impact the accuracy of the route.  In fact, Figure 2 has step 102 which seems to have the location determined by a selection on a map, and not suggestions.  Even if the location from earlier was wrong, Figure 2 would have both the offline and the online maps going to the incorrect location, which would mean this inaccuracy would not be considered in the method.


Claim Objections
Claims 1, 11, and 16  objected to because of the following informalities:
	The phrase “wherein the offline map data is incomplete to route to the destination” appears to be grammatically incorrect.  The examiner believes the intent is that the offline map data is too incomplete to route to the destination, and will be interpreting the element as such.
Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 8-13, 16-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maurer et al (US Pub 2016/0349063 A1), hereafter known as Maurer in light of Tamai et al (US Pub 5,938,720), hereafter known as Tamai in light of Adam et al (US Pub 2007/0106465 A1), hereafter known as Adam.

For Claim 1, Maurer teaches A method comprising: 
Performing online map data reception and processing ([0005-0006])
In response to determining a disruption of online map data reception at the device, (Fig. 2 Step 104 [0040].  While the entire process is not started by step 104, the following events do occur upon determining whether a network connection is not available.)
(1) generating an offline navigation route in a timeout period using offline map data cached at the device; (Fig. 2, [0041-0042], [0049] a offline navigation route is prepared regardless of internet connectivity.  Additionally, the route leads to a destination [0031].  Additionally, [0030-0035] explain how offline data is stored.  [0037-0038] provide an example of the work in progress.  Figure 2 has, at step 110, an offline map is generated while a timeout period begins.)
(2) transmitting a routing request from the device via a network to a routing server for a subsequent online navigation route to the destination, wherein the offline map data is incomplete to route to the destination; and ([0049] has this explicitly.  Figure 2 and [0040] have a step in which it is displayed that online navigation data is being received, which heavily indicates a transmission was sent to retrieve this information. [0115], [0154] shows a network can be involved. [0030-0037] shows how data is stored beforehand.  It should be noted that for examples in the prior art, the map data is fine enough to route to the destination, but that is because is meets certain qualifications for the data to have been stored before hand.  For example, [0037] there is enough data to get from Philadelphia to New York City because John has driven the route before, and data is stored from past trips.  However, given the explanation of how data is stored, John would not have data if he were to travel to a location not predicted and not traveled to before.  If John had requested a trip from New York to Pittsburgh, but had never been to Pittsburgh, that data might not be available, and the map data might be insufficient to route to the destination.)
at the end of the timeout period, providing the subsequent online navigation and the offline navigation on the user interface associated with the device, wherein the user interface is configured to display (1) the subsequent online navigation route or a portion of the subsequent online navigation route based on determining that the subsequent online navigation route or the portion of the subsequent online navigation is received at the device within the timeout period ([0027-0029], [0040-0043] Figure 2 has, at step 114, 116, and 118, if data is received before the time out, then the online route is displayed.)  and (2) the offline navigation route or a portion of the offline navigation route generated during the timeout period based on determining that the subsequent online navigation route or the portion of the online navigation route is not received before the timeout period ends, and regardless of accuracy of the offline navigation route or the portion of the offline navigation route.   (([0027-0029], [0040-0043] Figure 2 has, at step 110, an offline map is generated while a timeout period begins.  Thus, the offline route that would be displayed in 112 would be an offline route generated during the timeout period, and it is displayed after a timeout (the second time out), regardless of the accuracy of the route or the portion of the route)
upon receiving and processing online map data, presenting at least a portion of an online navigation route on a user interface associated with a device in general, but not before the rest of the method occurs ([0027-0029], [0040-0043] Figure 2 has, at step 114, 116, and 118, if data is received before the time out, then the online route is displayed.)  
that generating an offline map and routing request from the device occur at roughly the same time (Figure 2, [0041-0043] shows that the time difference between requesting information and starting to generate an offline map can be milliseconds.  It should be noted that the offline map is generated while still trying to acquire online data at step 110.)  
Maurer does not teach that the method occurs after upon receiving and processing online map data, presenting at least a portion of an online navigation route on a user interface associated with a device 
That generating an offline map and online routing request from the device are exactly concurrent
Wherein the offline navigation route is a partial route for the destination due to the timeout period or 
Adam, however, does teach reconciling offline and online routing methods upon receiving and processing online map data, presenting at least a portion of an online navigation route on a user interface associated with a device ([0151-0161])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Maurer with Adam’s teaching of having the system occur when online navigation is occurring and is interrupted because in a situation in which online data is being relied upon and it is no longer available, it would be useful to rely on the other source of somewhat reliable information, that information being offline information.  In situations in which the online information is not relied upon, it would still allow the method flexibility in situations in which destination information or input information from the user changes as well. ([0151-0161], specifically [0161])
Adam, however, does teach that the offline data is less up to date than the online version, and that when connectivity is disrupted, the first stage of the offline route is provided immediately to the user so that the user has a more natural experience and does not need to wait more than a fraction of a second for a response. 
Tamai, however, does teach Wherein the navigation route is a partial route for the destination due to time limitations. (Figure 21C, 21D, Column 17, Lines 8-65 (although lines 18-49 contain the implementation, the others include motivation).
Therefore, it would be obvious in light of Maurer, Adam, and Tamai Wherein the offline navigation route is a partial route for the destination due to the timeout period because Tamai establishes the concept of creating only a first portion of a route due to time constraints, and in this case the timeout period is acting as a tight time constraint for the offline route generation.  Adam establishes the concept of providing the first leg for a more natural feel.  A driver doesn’t necessarily need all of the instructions for a route initially, and Adam’s and Tamai’s methods would be helpful in producing only the required initial route and instructions during the time out period, so that the user can begin driving while the rest of the route/instructions are created. 
However, it would be obvious in light of Maurer to one of ordinary skill in the art prior to the effective filing date to modify Maurer such that generating an offline map and online routing request from the device are concurrent.
It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Maurer in this way because it would be advantageous to have the online and offline maps available as quickly as possible.  This would allow them to be displayed (if the method decides) as quickly as possible.  In order to have the maps as quickly as possible, it would make sense to begin the steps to generate/transmit them as soon as possible.  Given that the decision to start the method is the trigger for needing both offline and online maps, it would be obvious to generate the offline map and the request for the online map immediately, which would be concurrent.  It is important to note, the difference in delay between the two for Maurer can be as short as milliseconds.  While this isn’t exactly occurrent, it is practically concurrent.


For Claim 2, Maurer teaches The method of claim 1, wherein the offline map data was cached at the device in response to one or more prior routing requests, ([0031-0035] has a few examples where offline data is cached in response to a prior routing request.  [0031] and [0035] have the most explicit examples.) and the offline data is provided on the user interface only after the timeout period. ([0006], it is said that the geographic application may first attempt to obtain an online suggestion, arm a timer, and display offline suggestions only when the timer expires.)
Maurer does not teach in that the offline navigation route or the portion of the offline navigation route is provided on the user interface only after the timeout period.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date that the offline navigation route or the portion of the offline navigation route is provided on the user interface only after the timeout period.
It would be obvious because there are clear benefits to waiting for the final or optimal route before showing suboptimal routes.  In the case that the routes have different starting directions, for example, it could waste the user’s time to start on the offline route, and then receive directions to turn around or change course for the more optimal offline route.  Maurer shows awareness of the design choice to show incomplete information while more complete information may be forthcoming when it comes to POI suggestions at [0006] or to show the incomplete information while awaiting the complete information.  Therefore, it would be obvious to combine this teaching with Maurer’s route display method.

For Claim 3, Maurer teaches The method of claim 1, wherein the offline navigation route includes a first offline maneuver from a location of the device when the timeout period begins and wherein the portion of the subsequent online navigation route is a first online maneuver.  ([0044]. Both the first (offline) and second (online) navigation routes are considered for how similar they are before they can be merged together, or the online route can be used.  The similarity is considered by waypoints on the route.  In order to get to one of the waypoints, maneuvers must be provided.  As such, both offline and online provide first maneuvers.  Additionally, see Figures 3D and 3F.  Instructions are provided to get to the destination for examples offline and online, both of which must include a first maneuver. )
Maurer does not teach wherein the portion of the offline navigation route is the first offline maneuver that leads to a wrong direction for the destination;
However, it would be obvious that wherein the portion of the offline navigation route is the first offline maneuver that leads to a wrong direction for the destination;
It would be obvious because if the offline map data is incomplete, it is unlikely to be an optimal route.  If the online data is “complete” it is likely to be optimal.  If there is any difference between the two, then they are in a direction different from the other’s direction due to incompleteness of the offline map data.  Because they are made from different sets of information, and one is clearly preferred over the other, it is obvious the routes would be different in some way, and therefore obvious that they would be in a direction different from the other.  If the offline route differed from the optimal online route for the first maneuver, it could be said to be leading in a wrong direction for the destination.

For Claim 8, Maurer teaches The method of claim 1, wherein the timeout period, the providing of the subsequent online navigation route or the offline navigation route, or a combination thereof is applied at the beginning of the route or constantly.  (See Figure 2, Sections 108/110 and 112)
Maurer does not teach wherein it is applied on a maneuver-by-maneuver basis.  
However, it would be obvious to someone of ordinary skill in the art prior to the effective filing date that it be applied on a maneuver-by-maneuver basis.  It would be obvious because, it might be unsafe to give a user new driving instructions when they are in the middle of a driving maneuver.  By waiting for them to complete a maneuver and be ready for the next one, you can ensure they aren’t in the middle of a maneuver that it would be dangerous to change course. 

For Claim 9, Maurer teaches The method of claim 1, wherein the offline map either has a data amount less than a data amount of the online map data or is a less current version of the online map data  ([0032])
Maurer does not teach wherein the first offline maneuver is different from a first online maneuver.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date wherein the first offline maneuver is different from a first online maneuver.
It would be obvious because if the offline map data is incomplete, less current, or has less data, it is unlikely to be an optimal route.  If the online data is “complete”, current, and has more data it is likely to be more optimal.  If there is any difference between the two, then they are in a direction different from the other’s direction due to incompleteness of the offline map data.  Because they are made from different sets of information, and one is clearly preferred over the other, it is obvious the routes would be different in some way, and therefore obvious that they would be in a direction different from the other.

For Claim 10, Maurer teaches The method of claim 1, wherein the offline map data includes a basic rendering map, a basic map-matching map, a plurality of previously used navigation routes, or a combination thereof.  ([0029]

For Claim 11, Maurer teaches An apparatus comprising: 
a processor; and ([0027])
a memory including computer program code for a program, the memory and the computer program code configured to, with the processor, cause the apparatus to perform at least the following, ([0027-0028])
perform online map data reception and processing; ([0005-0006])
in response to determining a disruption of online map data reception at the device, (Fig. 2 Step 104 [0040].  While the entire process is not started by step 104, the following events do occur upon determining that there is a network connection is not available.)
(1) generate an offline navigation route in a timeout period using offline map data cached at the device, and;  39Attorney Docket No.: P9184US00Patent (Fig. 2, [0041-0042], [0049] a offline navigation route is prepared regardless of internet connectivity.  Additionally, the route leads to a destination [0031].  Additionally, [0030-0035] explain how offline data is stored.  [0037-0038] provide an example of the work in progress.  Figure 2 has, at step 110, an offline map is generated while a timeout period begins.) (2) transmit a routing request from the device via a network to a routing server for a subsequent online navigation route to a destination, wherein the offline map data is incomplete to route to the destination; ([0049] has this explicitly.  Figure 2 and [0040] have a step in which it is displayed that online navigation data is being received, which heavily indicates a transmission was sent to retrieve this information. [0115], [0154] shows a network can be involved. [0030-0037] shows how data is stored beforehand.  It should be noted that for examples in the prior art, the map data is fine enough to route to the destination, but that is because is meets certain qualifications for the data to have been stored before hand.  For example, [0037] there is enough data to get from Philadelphia to New York City because John has driven the route before, and data is stored from past trips.  However, given the explanation of how data is stored, John would not have data if he were to travel to a location not predicted and not traveled to before.  If John had requested a trip from New York to Pittsburgh, but had never been to Pittsburgh, that data might not be available, and the map data might be insufficient to route to the destination.)
At the end of the timeout period, provide the subsequent online navigation route and the offline navigation route on the user interface associated with the device, wherein the user interface is configured to display (1) the subsequent online navigation route or a portion of the online navigation route based on determining that the subsequent online navigation route or the portion of the subsequent online navigation is received at the device within the timeout period, ([0027-0029], [0040-0043] Figure 2 has, at step 114, 116, and 118, if data is received before the time out, then the online route is displayed.)   and (2) the offline navigation route or a portion of the offline navigation route, that is generated during the timeout period, based on determining that the online navigation route or the portion of the subsequent online navigation route is not received at the device before the timeout period ends, and regardless of accuracy of the offline navigation route or the portion of the offline navigation route. (([0027-0029], [0040-0043] Figure 2 has, at step 110, an offline map is generated while a timeout period begins.  Thus, the offline route that would be displayed in 112 would be an offline route generated during the timeout period, and it is displayed after a timeout (the second time out), regardless of the accuracy of the route or the portion of the route)
upon receiving and processing online map data, presenting at least a portion of an online navigation route on a user interface associated with a device in general, but not before the rest of the method occurs ([0027-0029], [0040-0043] Figure 2 has, at step 114, 116, and 118, if data is received before the time out, then the online route is displayed.)  
that generating an offline map and routing request from the device occur at roughly the same time (Figure 2, [0041-0043] shows that the time difference between requesting information and starting to generate an offline map can be milliseconds.  It should be noted that the offline map is generated while still trying to acquire online data at step 110.)  
Maurer does not teach that the method occurs after upon receiving and processing online map data, presenting at least a portion of an online navigation route on a user interface associated with a device 
That generating an offline map and online routing request from the device are exactly concurrent
Wherein the offline navigation route is a partial route for the destination due to the timeout period or 
Adam, however, does teach reconciling offline and online routing methods upon receiving and processing online map data, presenting at least a portion of an online navigation route on a user interface associated with a device ([0151-0161])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Maurer with Adam’s teaching of having the system occur when online navigation is occurring and is interrupted because in a situation in which online data is being relied upon and it is no longer available, it would be useful to rely on the other source of somewhat reliable information, that information being offline information.  In situations in which the online information is not relied upon, it would still allow the method flexibility in situations in which destination information or input information from the user changes as well. ([0151-0161], specifically [0161])
Adam, however, does teach that the offline data is less up to date than the online version, and that when connectivity is disrupted, the first stage of the offline route is provided immediately to the user so that the user has a more natural experience and does not need to wait more than a fraction of a second for a response. 
Tamai, however, does teach Wherein the navigation route is a partial route for the destination due to time limitations. (Figure 21C, 21D, Column 17, Lines 8-65 (although lines 18-49 contain the implementation, the others include motivation).
Therefore, it would be obvious in light of Maurer, Adam, and Tamai Wherein the offline navigation route is a partial route for the destination due to the timeout period because Tamai establishes the concept of creating only a first portion of a route due to time constraints, and in this case the timeout period is acting as a tight time constraint for the offline route generation.  Adam establishes the concept of providing the first leg for a more natural feel.  A driver doesn’t necessarily need all of the instructions for a route initially, and Adam’s and Tamai’s methods would be helpful in producing only the required initial route and instructions during the time out period, so that the user can begin driving while the rest of the route/instructions are created. 
However, it would be obvious in light of Maurer to one of ordinary skill in the art prior to the effective filing date to modify Maurer such that generating an offline map and online routing request from the device are concurrent.
It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Maurer in this way because it would be advantageous to have the online and offline maps available as quickly as possible.  This would allow them to be displayed (if the method decides) as quickly as possible.  In order to have the maps as quickly as possible, it would make sense to begin the steps to generate/transmit them as soon as possible.  Given that the decision to start the method is the trigger for needing both offline and online maps, it would be obvious to generate the offline map and the request for the online map immediately, which would be concurrent.  It is important to note, the difference in delay between the two for Maurer can be as short as milliseconds.  While this isn’t exactly occurrent, it is practically concurrent.


For Claim 12, Maurer teaches The apparatus of claim 11, wherein the offline map data was cached at the device in response to one or more prior routing requests, ([0031-0035] has a few examples where offline data is cached in response to a prior routing request.  [0031] and [0035] have the most explicit examples.) and the offline data is provided on the user interface only after the timeout period. ([0006], it is said that the geographic application may first attempt to obtain an online suggestion, arm a timer, and display offline suggestions only when the timer expires.)
Maurer does not teach in that the offline navigation route or the portion of the offline navigation route is provided on the user interface only after the timeout period.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date that the offline navigation route or the portion of the offline navigation route is provided on the user interface only after the timeout period.
It would be obvious because there are clear benefits to waiting for the final or optimal route before showing suboptimal routes.  In the case that the routes have different starting directions, for example, it could waste the user’s time to start on the offline route, and then receive directions to turn around or change course for the more optimal offline route.  Maurer shows awareness of the design choice to show incomplete information while more complete information may be forthcoming when it comes to POI suggestions at [0006] or to show the incomplete information while awaiting the complete information.  Therefore, it would be obvious to combine this teaching with Maurer’s route display method.

For Claim 13, Maurer teaches The apparatus of claim 11, wherein the offline navigation route includes a first offline maneuver from a location of the device when the timeout period begins and wherein the portion of the subsequent online navigation route is a first online maneuver.  ([0044]. Both the first (offline) and second (online) navigation routes are considered for how similar they are before they can be merged together, or the online route can be used.  The similarity is considered by waypoints on the route.  In order to get to one of the waypoints, maneuvers must be provided.  As such, both offline and online provide first maneuvers.  Additionally, see Figures 3D and 3F.  Instructions are provided to get to the destination for examples offline and online, both of which must include a first maneuver. )
Maurer does not teach wherein the portion of the offline navigation route is the first offline maneuver that leads to a wrong direction for the destination;
However, it would be obvious that wherein the portion of the offline navigation route is the first offline maneuver that leads to a wrong direction for the destination;
It would be obvious because if the offline map data is incomplete, it is unlikely to be an optimal route.  If the online data is “complete” it is likely to be optimal.  If there is any difference between the two, then they are in a direction different from the other’s direction due to incompleteness of the offline map data.  Because they are made from different sets of information, and one is clearly preferred over the other, it is obvious the routes would be different in some way, and therefore obvious that they would be in a direction different from the other.  If the offline route differed from the optimal online route for the first maneuver, it could be said to be leading in a wrong direction for the destination.

For Claim 16, Maurer teaches A non-transitory computer-readable storage medium carrying one or more sequences of one or more instructions which, when executed by one or more processors, cause an apparatus to at least perform the following steps: ([0027])
Performing online map data reception and processing ([0005-0006])
In response to determining a disruption of online map data reception at the device, (Fig. 2 Step 104 [0040].  While the entire process is not started by step 104, the following events do occur upon determining whether a network connection is not available.)
(1) generating an offline navigation route in a timeout period using offline map data cached at the device; (Fig. 2, [0041-0042], [0049] a offline navigation route is prepared regardless of internet connectivity.  Additionally, the route leads to a destination [0031].  Additionally, [0030-0035] explain how offline data is stored.  [0037-0038] provide an example of the work in progress.  Figure 2 has, at step 110, an offline map is generated while a timeout period begins.)
(2) transmitting a routing request from the device via a network to a routing server for a subsequent online navigation route to the destination, wherein the offline map data is incomplete to route to the destination; and ([0049] has this explicitly.  Figure 2 and [0040] have a step in which it is displayed that online navigation data is being received, which heavily indicates a transmission was sent to retrieve this information. [0115], [0154] shows a network can be involved. [0030-0037] shows how data is stored beforehand.  It should be noted that for examples in the prior art, the map data is fine enough to route to the destination, but that is because is meets certain qualifications for the data to have been stored before hand.  For example, [0037] there is enough data to get from Philadelphia to New York City because John has driven the route before, and data is stored from past trips.  However, given the explanation of how data is stored, John would not have data if he were to travel to a location not predicted and not traveled to before.  If John had requested a trip from New York to Pittsburgh, but had never been to Pittsburgh, that data might not be available, and the map data might be insufficient to route to the destination.)
at the end of the timeout period, providing the subsequent online navigation and the offline navigation on the user interface associated with the device, wherein the user interface is configured to display (1) the subsequent online navigation route or a portion of the subsequent online navigation route based on determining that the subsequent online navigation route or the portion of the subsequent online navigation is received at the device within the timeout period ([0027-0029], [0040-0043] Figure 2 has, at step 114, 116, and 118, if data is received before the time out, then the online route is displayed.)  and (2) the offline navigation route or a portion of the offline navigation route generated during the timeout period based on determining that the subsequent online navigation route or the portion of the online navigation route is not received before the timeout period ends, and regardless of accuracy of the offline navigation route or the portion of the offline navigation route.   (([0027-0029], [0040-0043] Figure 2 has, at step 110, an offline map is generated while a timeout period begins.  Thus, the offline route that would be displayed in 112 would be an offline route generated during the timeout period, and it is displayed after a timeout (the second time out), regardless of the accuracy of the route or the portion of the route)
upon receiving and processing online map data, presenting at least a portion of an online navigation route on a user interface associated with a device in general, but not before the rest of the method occurs ([0027-0029], [0040-0043] Figure 2 has, at step 114, 116, and 118, if data is received before the time out, then the online route is displayed.)  
that generating an offline map and routing request from the device occur at roughly the same time (Figure 2, [0041-0043] shows that the time difference between requesting information and starting to generate an offline map can be milliseconds.  It should be noted that the offline map is generated while still trying to acquire online data at step 110.)  
Maurer does not teach that the method occurs after upon receiving and processing online map data, presenting at least a portion of an online navigation route on a user interface associated with a device 
That generating an offline map and online routing request from the device are exactly concurrent
Wherein the offline navigation route is a partial route for the destination due to the timeout period or 
Adam, however, does teach reconciling offline and online routing methods upon receiving and processing online map data, presenting at least a portion of an online navigation route on a user interface associated with a device ([0151-0161])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Maurer with Adam’s teaching of having the system occur when online navigation is occurring and is interrupted because in a situation in which online data is being relied upon and it is no longer available, it would be useful to rely on the other source of somewhat reliable information, that information being offline information.  In situations in which the online information is not relied upon, it would still allow the method flexibility in situations in which destination information or input information from the user changes as well. ([0151-0161], specifically [0161])
Adam, however, does teach that the offline data is less up to date than the online version, and that when connectivity is disrupted, the first stage of the offline route is provided immediately to the user so that the user has a more natural experience and does not need to wait more than a fraction of a second for a response. 
Tamai, however, does teach Wherein the navigation route is a partial route for the destination due to time limitations. (Figure 21C, 21D, Column 17, Lines 8-65 (although lines 18-49 contain the implementation, the others include motivation).
Therefore, it would be obvious in light of Maurer, Adam, and Tamai Wherein the offline navigation route is a partial route for the destination due to the timeout period because Tamai establishes the concept of creating only a first portion of a route due to time constraints, and in this case the timeout period is acting as a tight time constraint for the offline route generation.  Adam establishes the concept of providing the first leg for a more natural feel.  A driver doesn’t necessarily need all of the instructions for a route initially, and Adam’s and Tamai’s methods would be helpful in producing only the required initial route and instructions during the time out period, so that the user can begin driving while the rest of the route/instructions are created. 
However, it would be obvious in light of Maurer to one of ordinary skill in the art prior to the effective filing date to modify Maurer such that generating an offline map and online routing request from the device are concurrent.
It would be obvious to one of ordinary skill in the art prior to the effective filing date to modify Maurer in this way because it would be advantageous to have the online and offline maps available as quickly as possible.  This would allow them to be displayed (if the method decides) as quickly as possible.  In order to have the maps as quickly as possible, it would make sense to begin the steps to generate/transmit them as soon as possible.  Given that the decision to start the method is the trigger for needing both offline and online maps, it would be obvious to generate the offline map and the request for the online map immediately, which would be concurrent.  It is important to note, the difference in delay between the two for Maurer can be as short as milliseconds.  While this isn’t exactly occurrent, it is practically concurrent.


For Claim 17, Maurer teaches The non-transitory computer-readable storage medium of claim 16, wherein the offline map data was cached at the device in response to one or more prior routing requests, ([0031-0035] has a few examples where offline data is cached in response to a prior routing request.  [0031] and [0035] have the most explicit examples.) and the offline data is provided on the user interface only after the timeout period. ([0006], it is said that the geographic application may first attempt to obtain an online suggestion, arm a timer, and display offline suggestions only when the timer expires.)
Maurer does not teach in that the offline navigation route or the portion of the offline navigation route is provided on the user interface only after the timeout period.
However, it would be obvious to one of ordinary skill in the art prior to the effective filing date that the offline navigation route or the portion of the offline navigation route is provided on the user interface only after the timeout period.
It would be obvious because there are clear benefits to waiting for the final or optimal route before showing suboptimal routes.  In the case that the routes have different starting directions, for example, it could waste the user’s time to start on the offline route, and then receive directions to turn around or change course for the more optimal offline route.  Maurer shows awareness of the design choice to show incomplete information while more complete information may be forthcoming when it comes to POI suggestions at [0006] or to show the incomplete information while awaiting the complete information.  Therefore, it would be obvious to combine this teaching with Maurer’s route display method.

For Claim 18, Maurer teaches The non-transitory computer-readable storage medium of claim 16, wherein the offline navigation route includes a first offline maneuver from a location of the device when the timeout period begins and wherein the portion of the subsequent online navigation route is a first online maneuver.  ([0044]. Both the first (offline) and second (online) navigation routes are considered for how similar they are before they can be merged together, or the online route can be used.  The similarity is considered by waypoints on the route.  In order to get to one of the waypoints, maneuvers must be provided.  As such, both offline and online provide first maneuvers.  Additionally, see Figures 3D and 3F.  Instructions are provided to get to the destination for examples offline and online, both of which must include a first maneuver. )
Maurer does not teach wherein the portion of the offline navigation route is the first offline maneuver that leads to a wrong direction for the destination;
However, it would be obvious that wherein the portion of the offline navigation route is the first offline maneuver that leads to a wrong direction for the destination;
It would be obvious because if the offline map data is incomplete, it is unlikely to be an optimal route.  If the online data is “complete” it is likely to be optimal.  If there is any difference between the two, then they are in a direction different from the other’s direction due to incompleteness of the offline map data.  Because they are made from different sets of information, and one is clearly preferred over the other, it is obvious the routes would be different in some way, and therefore obvious that they would be in a direction different from the other.  If the offline route differed from the optimal online route for the first maneuver, it could be said to be leading in a wrong direction for the destination.

Claims 4-7, 14-15, and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Maurer in light of Tamai, in light of Adam, in light of Ho et al (US Pub 2019/0120640 A1), hereafter known as Ho.

For Claim 4, Maurer teaches The method of claim 1, further comprising: 
Maurer does not teach constructing a directed graph from the offline map data, 
wherein the directed graph comprises a plurality of vertices representing a plurality of road segments stored in the offline map data, and a plurality of edges connecting the plurality of road segments where a navigation maneuver is possible. 
Ho, however, does teach constructing a directed graph from the offline map data, ([0043], [0186] states the implementation can be offline)
wherein the directed graph comprises a plurality of vertices representing a plurality of road segments stored in the offline map data, and a plurality of edges connecting the plurality of road segments where a navigation maneuver is possible.  ([0032], [0043], [0065], Fig. 6, [0186] states the implementation can be offline)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Maurer’s navigation method with Ho’s method of creating a graph from offline map data because having a graph of vertices and nodes are very useful when using navigation routing algorithms, and can accurately show possible routes or paths from one point to another in a way that allows programs to quickly assign costs or values to segments.

For Claim 5, modified Maurer teaches The method of claim 4, 
And iteratively generating one offline navigation route to the destination during the timeout period (Figure 2, steps 108 and 110, [0042])
Maurer does not teach further comprising:  38Attorney Docket No.: P9184US00Patent 
iteratively generating one or more candidate offline navigation routes to the destination based on the directed graph during the timeout period; and 
selecting the offline navigation route from the one or more candidate offline navigation routes based on a cost function. 
Ho, however does teach iteratively generating one or more candidate offline navigation routes to the destination based on the directed graph; and ([0105].  Dijkstra, A*, and Bidirectional Dijkstra methods are used, which are iterative. [0186] states the implementation can be offline)
selecting the offline navigation route from the one or more candidate offline navigation routes based on a cost function.  ([0105])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Maurer’s vehicle navigation system with Ho’s use of iterative navigation route creation based on a graph and using a cost function to select the best route because, creating a number of options iteratively and choosing the best with some function is a good way to maximize or minimize a value that you are trying to optimize for.  This is used very commonly in navigation algorithms.  Cost functions are also quite good at maximizing of minimizing whatever value you want to optimize for.

For Claim 6, modified Maurer teaches The method of claim 5, 
Modified Maurer does not teach wherein the cost function is a time-based cost model for a traversal of the plurality of edges in the directed graph.  
Ho, however, does teach wherein the cost function is a time-based cost model for a traversal of the plurality of edges in the directed graph.   ([0009])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Maurer’s vehicle navigation method with Ho’s use of a time based cost model because when people are using navigation systems, oftentimes the most important factor they want to optimize for is the time spent to get to the destination.

For Claim 7, modified Maurer teaches The method of claim 6, 
Modified Maurer does not teach wherein the time-based cost model is based on a first time for traversing a first road segment and a second time for traversing a second road segment.  
Ho, however, does teach The method of claim 6, wherein the time-based cost model is based on a first time for traversing a first road segment and a second time for traversing a second road segment.  (As described in [0043], each segment has a cost.  Fig. 6 shows graphs with more than one segment.  Any route that has two possible or required segments would have the time based cost model based upon the time for traveling the first and second segments, as long as those segments have their costs calculated like the rest of the segments)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Maurer’s vehicle navigation method with Ho’s use of having the time of traversing a first and second segment be factors in the total cost because those segments would have time costs associated with them, and if they were traveled on, the costs associated with them would represent the time costs of traveling the first and second segment of the path, which would factor into the whole cost.

For Claim 14, Maurer teaches The apparatus of claim 11, 
Maurer does not teach wherein the apparatus is further caused to: 
construct a directed graph from the offline map data,
wherein the directed graph comprises a plurality of vertices representing a plurality of road segments stored in the offline map data, and a plurality of edges connecting the plurality of road segments where a navigation maneuver is possible.  
Ho, however, does teach construct a directed graph from the offline map data, ([0043], [0186] states the implementation can be offline)
wherein the directed graph comprises a plurality of vertices representing a plurality of road segments stored in the offline map data, and a plurality of edges connecting the plurality of road segments where a navigation maneuver is possible.  ([0032], [0043], [0065], Fig. 6, [0186] states the implementation can be offline)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Maurer’s navigation method with Ho’s method of creating a graph from offline map data because having a graph of vertices and nodes are very useful when using navigation routing algorithms, and can accurately show possible routes or paths from one point to another in a way that allows programs to quickly assign costs or values to segments.

For Claim 15, modified Maurer teaches The apparatus of claim 14, 
And generate one offline navigation route to the destination based on the directed graph during the timeout period (Figure 2, steps 108 and 110, [0042])
Maurer does not teach wherein the apparatus is further caused to: 
iteratively generate one or more candidate offline navigation routes to the destination based on the directed graph during the timeout period; and 
selecting the offline navigation route from the one or more candidate offline navigation routes based on a cost function.  
Ho, however, does teach iteratively generate one or more candidate offline navigation routes to the destination based on the directed graph; and ([0105].  Dijkstra, A*, and Bidirectional Dijkstra methods are used, which are iterative. [0186] states the implementation can be offline)
selecting the offline navigation route from the one or more candidate offline navigation routes based on a cost function.  ([0105])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Maurer’s vehicle navigation system with Ho’s use of iterative navigation route creation based on a graph and using a cost function to select the best route because, creating a number of options iteratively and choosing the best with some function is a good way to maximize or minimize a value that you are trying to optimize for.  This is used very commonly in navigation algorithms.  Cost functions are also quite good at maximizing of minimizing whatever value you want to optimize for.

For Claim 19, Maurer teaches The non-transitory computer-readable storage medium of claim 16, 
Maurer does not teach wherein the apparatus is caused to further perform: 
constructing a directed graph from the offline map data, 
wherein the directed graph comprises a plurality of vertices representing a plurality of road segments stored in the offline map data, and a plurality of edges connecting the plurality of road segments where a navigation maneuver is possible.  
Ho, however, does teach 
constructing a directed graph from the offline map data, ([0043], [0186] states the implementation can be offline)
wherein the directed graph comprises a plurality of vertices representing a plurality of road segments stored in the offline map data, and a plurality of edges connecting the plurality of road segments where a navigation maneuver is possible.  ([0032], [0043], [0065], Fig. 6, [0186] states the implementation can be offline)
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Maurer’s navigation method with Ho’s method of creating a graph from offline map data because having a graph of vertices and nodes are very useful when using navigation routing algorithms, and can accurately show possible routes or paths from one point to another in a way that allows programs to quickly assign costs or values to segments.

For Claim 20, modified Maurer teaches The non-transitory computer-readable storage medium of claim 19, wherein the apparatus is caused to further perform: 
generating one candidate offline navigation route to the destination based on the directed graph during the timeout period; and 
Modified Maurer does not teach iteratively generating one or more candidate offline navigation routes to the destination based on the directed graph during the timeout period; and 
selecting the offline navigation route from the one or more candidate offline navigation routes based on a cost function.
Ho, however, does teach iteratively generating one or more candidate offline navigation routes to the destination based on the directed; and ([0105].  Dijkstra, A*, and Bidirectional Dijkstra methods are used, which are iterative. [0186] states the implementation can be offline)
selecting the offline navigation route from the one or more candidate offline navigation routes based on a cost function. ([0105])
Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to combine Maurer’s vehicle navigation system with Ho’s use of iterative navigation route creation based on a graph and using a cost function to select the best route because, creating a number of options iteratively and choosing the best with some function is a good way to maximize or minimize a value that you are trying to optimize for.  This is used very commonly in navigation algorithms.  Cost functions are also quite good at maximizing of minimizing whatever value you want to optimize for.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Geelen et al (US Pub 2013/0211705 A1) relates to updating driving instructions as maneuvers are performed.
Zhang et al (US Pub 2021/0080271 A1) relates to graphs, candidate paths, and online/offline navigation.
Fowe et al (US Pub 2019/0331502 A1) relates to cost functions.
Steinmetz et al (US Pub 2015/0228191 A1) relates to concurrent online/offline navigation.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRISTAN J GREINER whose telephone number is (571)272-1382.  The examiner can normally be reached on Mon - Fri 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on Monday-Thursday.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/T.J.G./Examiner, Art Unit 3664                                                                                                                                                                                                        
/KHOI H TRAN/Supervisory Patent Examiner, Art Unit 3664